Exhibit 99.1 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2011 UNAUDITED ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2011 UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets F - 2 - F- 3 Condensed Interim Consolidated Statements of Operations F- 4 Condensed Interim Consolidated Statements of Cash Flows F - 5 - F- 6 Notes to Condensed Interim Consolidated Financial Statements F - 7 - F - 17 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIAIRES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash and deposit Available for sale marketable securities Trade receivables (net of allowance for doubtful accounts of$370 and$374 as of June30, 2011 (unaudited)andDecember 31, 2010 respectively.) Other receivables and prepaid expenses Inventories Total current assets NON-CURRENT ASSETS: Severance pay fund Other assets Total non-current assets PROPERTY AND EQUIPMENT, NET GOODWILL AND INTANGIBLE ASSETS, NET Total assets $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 2 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIAIRES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data June 30, December 31, Unaudited Audited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Deferred revenues Other payables and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Deferred revenues Accrued severance pay Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.1 par value - Authorized: 200,000,000 shares at June 30, 2011 (unaudited) and December 31, 2010; Issued: 24,242,981 (unaudited) and 23,806,313 shares at June 30, 2011 and December 31, 2010, respectively; Outstanding:24,242,981 (unaudited) and 23,806,313 shares at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 3 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIAIRES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except share and per share data Six months ended June 30, Year ended December 31, Unaudited Audited Revenues: Products $ $ $ Services Total revenues Cost of revenues: Products Services Total cost of revenues Gross profit Operating expenses: Research and development (net of grants participations in the amount of $1,925,$ 1,494 (unaudited) and $2,774 (audited) for the six months ended June 30, 2011 and2010, and for the year ended December 31 2010,respectively ) Sales and marketing General and administrative Total operating expenses Operating income Financial and other income (expenses), net 29 ) Income (loss) before income tax expenses ) ) Income tax expenses 96 84 Net income(loss) $ $ ) $ ) Basic profit ( loss) per share $ $ ) $ ) Diluted profit ( loss) per share $ $ ) $ ) Weighted average number of shares used in computing basic net earnings per share Weighted average number of shares used in computing diluted net earnings per share The accompanying notes are an integral part of the condensed interim consolidated financial statements. F - 4 ALLOT COMMUNICATIONS LTD. AND ITS SUBSIDIAIRES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Year ended December 31, Unaudited Audited Cash flows from operating activities: Net income (loss) $ $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided byoperating activities: Depreciation Stock-based compensation related to options granted to employees and non-employees Amortization of intangible assets 61 62 Capital loss (gain) 9 (2 ) 70 Increase( decrease)in accrued severance pay, net 6 ) 75 Decrease ( increase)in other assets (1
